                Case 14-23225-kl        Doc 102      Filed 09/03/19     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

IN RE:                                              CHAPTER 13 PROCEEDINGS
FERNANDO LOPEZ
MARIA ALEJANDRINA LOPEZ                             CASE NO: 14-23225 KL
   Debtor(s)

                            NOTICE OF FINAL CURE PAYMENT

       Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee filed Notice that the amount
required to cure the default in the below claim has been paid in full, and the ongoing post-petition
payments are current.

Name of Creditor: BSI FINANCIAL SERVICES
Court Claim No.: 8

Last four (4) digits of any number used to identify the Debtor’s account: 4210


Final Cure Amount:

       Amount of Allowed Pre-Petition Arrearage: $3,572.64

       Amount Paid By Trustee                          $3,572.64 Paid to Shellpoint Mortgage


Monthly Ongoing Mortgage Payment is Paid:

       _xx__ Through the Chapter 13 Trustee conduit                ___ Direct by the Debtor


        Within 21 days of the service of this Notice, the creditor must file and serve same on the
Debtor, Debtor’s counsel and the Trustee, pursuant to Federal Bankruptcy Rule 3002.1(g), a
Statement indicating whether it agrees that the Debtor has paid in full the amount required to cure the
default and whether, consistent with Federal Bankruptcy Rule 1322(b)(5), the Debtor is otherwise
current on all the payments or be subject to further action of the Court including possible sanctions.


Dated: September 3, 2019                            Respectfully Submitted:

                                                    /s/ Paul R. Chael
                                                    Standing Chapter 13 Trustee
                Case 14-23225-kl       Doc 102      Filed 09/03/19     Page 2 of 2



                                    CERTIFICATE OF SERVICE

I hereby certify that on September 3, 2019, service of a true and complete copy of the above and
foregoing pleading or paper was electronically sent through the court’s ECF system to the following
parties:

U.S. Trustee
Attorney for Debtor(s): RICARDO B CASAS

and upon the following by depositing the same in the United States mail, envelopes properly address
to each of them and with sufficient first-class postage affixed.

Debtor(s) - FERNANDO and MARIA ALEJANDRINA LOPEZ, 947 HOFFMAN ST, HAMMOND,
IN 46327 ,
Creditors(s) –BSI FINANCIAL SERVICES, 1425 GREENWAY DRIVE STE 400, IRVING, TX 45038

                                                      Paul R. Chael /s/
                                                      Paul R. Chael, Chapter 13 Trustee
                                                      401 West 84th Drive, Suite C
                                                      Merrillville, IN 46410
